DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gidney et al., U.S. Pub No: US 20200143267 A1 (Hereinafter “Gidney”) in view of Trenholm et al., U.S. Pub No: US 20210081549 A1 (Hereinafter “Trenholm”).

Regarding claim 1, Gidney teaches A computer-enabled method for storing a computer model, the method comprising: receiving data associated with the computer model (see paragraph [0048], wherein identifies a set of data to be submitted (e.g., a data item) that is usable by the learning platform to generate and train a model. A data item may correspond to a plurality of data examples (e.g., example clauses) that are of a particular type and usable to train a classification model);
 generating one or more hash values (see paragraph [0048-0051], wherein each set of data is encrypted using the public key of the learning platform);
 generating one or more of location trackers (see paragraph [0042, 0051], wherein each party may provide its key to the learning platform 220 through a private stream that can only be read by the learning platform 220. In other embodiments, each party, when submitting items to the learning platform 220, provides a party ID as part of the record 202 on the blockchain 200 that serves as a pointer to a location on the distributed file system 210 at which the party's key is stored);
 generating a ledger entry comprising the one or more hash values and the one or more location trackers (see paragraph [0055], wherein Once any new model is trained, it is then also copied to the distributed file system, and a record recording the training of the model placed onto the blockchain ledger);
 and adding the ledger entry to a blockchain ledger  (see paragraph [0055], wherein Once any new model is trained, it is then also copied to the distributed file system, and a record recording the training of the model placed onto the blockchain ledger).  
Although Gidney teaches, in paragraph [0048], wherein identifies a set of data to be submitted (e.g., a data item) that is usable by the learning platform to generate and train a model. A data item may correspond to a plurality of data examples (e.g., example clauses) that are of a particular type and usable to train a classification model), Gidney fails to explicitly disclose generating one or more asset files based on the data associated with the computer model. 
Trenholm discloses generating one or more asset files based on the data associated with the computer model (see paragraph [0020, 0126], wherein The data assets 634 may include any data or model created, produced, generated, used, or modified throughout the machine learning or AI lifecycle. The machine learning lifecycle may include planning, data engineering, and modelling phases. Data engineering may include data analysis, data extraction, data transformation, data management, and data serving. Modelling may include feature engineering, model generation, model serving, and continuous learning. Data assets 634 may include datasets, derivative datasets, analytics, and machine learning models. Datasets may be used to train machine learning models. Data assets 634 may be created by the AI engine 626. The data assets 634 controlled by the system 600 may be in existence at the time the domain 604 is created, or may be generated after domain 604 creation, such as by one or more nodes 608 in the domain 604 via the AI engine 626).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gidney to include generating one or more asset files based on the data associated with the computer model, as taught by Trenholm, since doing so would   ensure data is used for the purposes for which it was intended (e.g. to benefit citizens). To capture the full value of data assets, trust in the data should be maintained in respect of how the data is collected, stored, shared and used (Trenholm; paragraphs [0005]).
 
Regarding claim 2, the combination of Gidney and Trenholm further disclose distributing each of the one or more asset files based on a corresponding location tracker (Trenholm, see fig.5 wherein it shows the distributing each of the one or more asset files ).  

Regarding claim 3, the combination of Gidney and Trenholm further disclose wherein distributing each of the one or more asset file comprises: generating multiple copies of each of the one or more asset files, and transmitting the multiple copies to multiple nodes in a network for storage (Trenholm, see paragraph [0110] and fig.5 wherein it shows distributing data to one or more node).  

Regarding claim 4, the combination of Gidney and Trenholm further disclose wherein the ledger is a distributed ledger, wherein a first copy of the ledger is stored on a first node of a peer-to-peer network, and wherein a second copy of the ledger is stored on a second node of the peer-to-peer network (Trenholm, see paragraph [0110] and fig.5 wherein it shows distributing data to one or more node. See also Gidney paragraph [0092] ).  

Regarding claim 5, the combination of Gidney and Trenholm further disclose wherein the computer model is a trained machine learning model (Gidney, see paragraph [0048], wherein identifies a set of data to be submitted (e.g., a data item) that is usable by the learning platform to generate and train a model. A data item may correspond to a plurality of data examples (e.g., example clauses) that are of a particular type and usable to train a classification model).  

Regarding claim 6, the combination of Gidney and Trenholm further disclose wherein the one or more asset files comprises a first asset file comprising training data, a second asset file comprising experimentation data, and a third asset file comprising a binary record (Trenholm, see paragraph [0020, 0126], wherein the data assets 634 may include any data or model created, produced, generated, used, or modified throughout the machine learning or AI lifecycle. The machine learning lifecycle may include planning, data engineering, and modelling phases. Data engineering may include data analysis, data extraction, data transformation, data management, and data serving. Modelling may include feature engineering, model generation, model serving, and continuous learning. Data assets 634 may include datasets, derivative datasets, analytics, and machine learning models. Datasets may be used to train machine learning models. Data assets 634 may be created by the AI engine 626. The data assets 634 controlled by the system 600 may be in existence at the time the domain 604 is created, or may be generated after domain 604 creation, such as by one or more nodes 608 in the domain 604 via the AI engine 626).  

Regarding claim 7, the combination of Gidney and Trenholm further disclose wherein a location tracker of the one or more location trackers comprises a distribution scheme of a corresponding asset file (Trenholm, see paragraph [0020, 0082, 0126], wherein the data assets 634 may include any data or model created, produced, generated, used, or modified throughout the machine learning or AI lifecycle. The machine learning lifecycle may include planning, data engineering, and modelling phases. Data engineering may include data analysis, data extraction, data transformation, data management, and data serving. Modelling may include feature engineering, model generation, model serving, and continuous learning. Data assets 634 may include datasets, derivative datasets, analytics, and machine learning models. Datasets may be used to train machine learning models. Data assets 634 may be created by the AI engine 626. The data assets 634 controlled by the system 600 may be in existence at the time the domain 604 is created, or may be generated after domain 604 creation, such as by one or more nodes 608 in the domain 604 via the AI engine 626).  

Regarding claim 8, the combination of Gidney and Trenholm further disclose wherein the distribution scheme indicates locations at which a plurality of copies of the corresponding asset file are stored (Trenholm, see paragraph [0020, 0082, 0126], wherein structure  can indicate asset file).  

Regarding claim 9, the combination of Gidney and Trenholm further disclose wherein registering the ledger entry to the blockchain ledger comprises adding the ledger entry to the blockchain ledger (Gidney, see paragraph [0055], wherein Once any new model is trained, it is then also copied to the distributed file system, and a record recording the training of the model placed onto the blockchain ledger).  

Claims 10 and 11 are rejected under the same rationale as claim 1.

Regarding claim 12, Gidney teaches A computer-enabled method for retrieving a computer model, the method comprising: receiving an input indicative of a computer model (Gidney see paragraph [0028], wherein Each model created is also placed into the same data stream on the blockchain ledger for each subscribing party to have access to. See also paragraph [0045], wherein allows all parties to track which other parties have access to any model created from the submitted data, it also allows each system to see the number of members within the swarm for learning, as this is an indication of the potential accuracy of the generated models);
 based on the input indicative of the computer model, obtaining a ledger entry (Gidney, see paragraph [0028], wherein Each model created is also placed into the same data stream on the blockchain ledger for each subscribing party to have access to. See also paragraph [0045], wherein allows all parties to track which other parties have access to any model created from the submitted data, it also allows each system to see the number of members within the swarm for learning, as this is an indication of the potential accuracy of the generated models), wherein the ledger entry comprises a first set of one or more hash values (Gidney, see paragraph [0048-0051], wherein each set of data is encrypted using the public key of the learning platform), and wherein the ledger entry further comprises one or more location trackers (Gidney, see paragraph [0042, 0051], wherein each party may provide its key to the learning platform 220 through a private stream that can only be read by the learning platform 220. In other embodiments, each party, when submitting items to the learning platform 220, provides a party ID as part of the record 202 on the blockchain 200 that serves as a pointer to a location on the distributed file system 210 at which the party's key is stored);
 generating a second set of one or more hash values (see paragraph [0078] and fig.5, wherein he generated model for use in training an ensemble model. In order to monitor and track the use of the generated model, the submission of the generated model may be recorded on a blockchain. At block 520, each party generates a hash or UUID corresponding to their generated model. At block 525, the models corresponding to the parties are encrypted. For example, the learning platform may provide to each party a copy of its public key, which the party uses to encrypt its model, allowing for the learning party to decrypt the model using its private key. At block 530, the trained and encrypted models are stored on the distributed file system. At block 535, a blockchain record is generated, the record comprising the hash or UUID corresponding to the generated model, and a party ID corresponding to the party. The hash or UUID may function as a pointer to the encrypted model stored on the distributed file system. The blockchain record may further comprise a timestamp);
 comparing a first hash value of the first set and a second hash value of the second set (see paragraph [0078-0079] and fig.5, wherein he generated model for use in training an ensemble model. In order to monitor and track the use of the generated model, the submission of the generated model may be recorded on a blockchain. At block 520, each party generates a hash or UUID corresponding to their generated model. At block 525, the models corresponding to the parties are encrypted. For example, the learning platform may provide to each party a copy of its public key, which the party uses to encrypt its model, allowing for the learning party to decrypt the model using its private key. At block 530, the trained and encrypted models are stored on the distributed file system. At block 535, a blockchain record is generated, the record comprising the hash or UUID corresponding to the generated model, and a party ID corresponding to the party. The hash or UUID may function as a pointer to the encrypted model stored on the distributed file system. The blockchain record may further comprise a timestamp);
 and providing a validation output based on the comparing (see paragraph [0078-0079] and fig.5, wherein he learning platform trains an ensemble model by retrieving the stored models received from the plurality of parties. In some embodiments, the learning platform traverses the blockchain ledger and identifies the stored models based upon the recorded UUIDs of the blockchain. At block 545, the learning platform decrypts the retrieved models. For example, the learning platform may decrypt the models using its private key, due to the models having been encrypted using the learning platform's public key provided to each of the parties. In other embodiments, the learning platform maintains keys for each party, and is able to decrypt the models once it identifies which party (and thus which key) the model is associated with (e.g., by using the party ID corresponding to the record on the blockchain ledger). At block 550, the learning platform trains the ensemble model based upon the retrieved models. In addition, the learning platform may encrypt the ensemble model using the public keys of each of the parties that submitted a model, such that each party will be able to decrypt and access the model using their respective private keys. At block 555, the learning platform verifies the trained ensemble model).  
Although Gidney teaches, in paragraph [0048], wherein identifies a set of data to be submitted (e.g., a data item) that is usable by the learning platform to generate and train a model. A data item may correspond to a plurality of data examples (e.g., example clauses) that are of a particular type and usable to train a classification model), Gidney fails to explicitly disclose obtaining one or more asset files based on the one or more location trackers. 
Trenholm discloses obtaining one or more asset files based on the one or more location trackers (see paragraph [0020, 0126], wherein The data assets 634 may include any data or model created, produced, generated, used, or modified throughout the machine learning or AI lifecycle. The machine learning lifecycle may include planning, data engineering, and modelling phases. Data engineering may include data analysis, data extraction, data transformation, data management, and data serving. Modelling may include feature engineering, model generation, model serving, and continuous learning. Data assets 634 may include datasets, derivative datasets, analytics, and machine learning models. Datasets may be used to train machine learning models. Data assets 634 may be created by the AI engine 626. The data assets 634 controlled by the system 600 may be in existence at the time the domain 604 is created, or may be generated after domain 604 creation, such as by one or more nodes 608 in the domain 604 via the AI engine 626).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gidney to include generating one or more asset files based on the data associated with the computer model, as taught by Trenholm, since doing so would  ensure data is used for the purposes for which it was intended (e.g. to benefit citizens). To capture the full value of data assets, trust in the data should be maintained in respect of how the data is collected, stored, shared and used (Trenholm; paragraphs [0005]).

Regarding claim 13, the combination of Gidney and Trenholm further disclose wherein the input comprises one or more query terms indicative of the computer model (Gidney, see paragraph [0079], wherein he learning platform trains an ensemble model by retrieving the stored models received from the plurality of parties. In some embodiments, the learning platform traverses the blockchain ledger and identifies the stored models based upon the recorded UUIDs of the blockchain. At block 545, the learning platform decrypts the retrieved models. For example, the learning platform may decrypt the models using its private key, due to the models having been encrypted using the learning platform's public key provided to each of the parties. In other embodiments, the learning platform maintains keys for each party, and is able to decrypt the models once it identifies which party (and thus which key) the model is associated with (e.g., by using the party ID corresponding to the record on the blockchain ledger). At block 550, the learning platform trains the ensemble model based upon the retrieved models. In addition, the learning platform may encrypt the ensemble model using the public keys of each of the parties that submitted a model, such that each party will be able to decrypt and access the model using their respective private keys. At block 555, the learning platform verifies the trained ensemble model).  
Regarding claim 14, the combination of Gidney and Trenholm further disclose wherein the obtained ledger entry is associated with one or more keywords matching the one or more query terms in the input (Gidney, see paragraph [0079], wherein he learning platform trains an ensemble model by retrieving the stored models received from the plurality of parties. In some embodiments, the learning platform traverses the blockchain ledger and identifies the stored models based upon the recorded UUIDs of the blockchain. At block 545, the learning platform decrypts the retrieved models. For example, the learning platform may decrypt the models using its private key, due to the models having been encrypted using the learning platform's public key provided to each of the parties. In other embodiments, the learning platform maintains keys for each party, and is able to decrypt the models once it identifies which party (and thus which key) the model is associated with (e.g., by using the party ID corresponding to the record on the blockchain ledger). At block 550, the learning platform trains the ensemble model based upon the retrieved models. In addition, the learning platform may encrypt the ensemble model using the public keys of each of the parties that submitted a model, such that each party will be able to decrypt and access the model using their respective private keys. At block 555, the learning platform verifies the trained ensemble model). 
 
Regarding claim 15, the combination of Gidney and Trenholm further disclose further comprising obtaining an asset file of the one or more asset files by downloading portions of the asset file via a peer-to-peer network and assembling the downloaded portions (Trenholm, see paragraph [0110, 0114] and fig.5 wherein it shows distributing data to one or more node. See also Gidney paragraph [0092] ).
  
Regarding claim 16, the combination of Gidney and Trenholm further disclose further comprising: determining whether the first hash value is identical to the second hash value (Gidney, see paragraph [0079], wherein he learning platform trains an ensemble model by retrieving the stored models received from the plurality of parties. In some embodiments, the learning platform traverses the blockchain ledger and identifies the stored models based upon the recorded UUIDs of the blockchain. At block 545, the learning platform decrypts the retrieved models. For example, the learning platform may decrypt the models using its private key, due to the models having been encrypted using the learning platform's public key provided to each of the parties. In other embodiments, the learning platform maintains keys for each party, and is able to decrypt the models once it identifies which party (and thus which key) the model is associated with (e.g., by using the party ID corresponding to the record on the blockchain ledger). At block 550, the learning platform trains the ensemble model based upon the retrieved models. In addition, the learning platform may encrypt the ensemble model using the public keys of each of the parties that submitted a model, such that each party will be able to decrypt and access the model using their respective private keys. At block 555, the learning platform verifies the trained ensemble model);
 in accordance with a determination that the first hash value is not identical to the second hash value , providing an output indicating that an asset file corresponding to the first hash value has been altered (Gidney, see paragraph [0079], wherein he learning platform trains an ensemble model by retrieving the stored models received from the plurality of parties. In some embodiments, the learning platform traverses the blockchain ledger and identifies the stored models based upon the recorded UUIDs of the blockchain. At block 545, the learning platform decrypts the retrieved models. For example, the learning platform may decrypt the models using its private key, due to the models having been encrypted using the learning platform's public key provided to each of the parties. In other embodiments, the learning platform maintains keys for each party, and is able to decrypt the models once it identifies which party (and thus which key) the model is associated with (e.g., by using the party ID corresponding to the record on the blockchain ledger). At block 550, the learning platform trains the ensemble model based upon the retrieved models. In addition, the learning platform may encrypt the ensemble model using the public keys of each of the parties that submitted a model, such that each party will be able to decrypt and access the model using their respective private keys. At block 555, the learning platform verifies the trained ensemble model).  

Claims 17 and 18 are rejected under the same rationale as claim 12.

Regarding claim 1, Gidney teaches A computer-enabled method for providing feedback to a computer model, comprising: receiving an input indicative of the computer model (Gidney see paragraph [0028], wherein Each model created is also placed into the same data stream on the blockchain ledger for each subscribing party to have access to. See also paragraph [0045], wherein allows all parties to track which other parties have access to any model created from the submitted data, it also allows each system to see the number of members within the swarm for learning, as this is an indication of the potential accuracy of the generated models);
 based on the input indicative of the computer model, obtaining one or more (see paragraph [0053], wherein retrieve one or more timestamps associated with one or more blockchain records);
and 31ny-2071531Attorney Docket: 13574-20029.00updating the blockchain ledger based on the  data (in paragraph [0071] wherein a model can be updated).
Although Gidney teaches, in paragraph [0071] that a model can be updated, Gidney fails to explicitly disclose obtaining one or more asset files;
receiving an input indicative of a feedback associated with the computer model. 
Trenholm discloses obtaining one or more asset files (see paragraph [0020, 0126], wherein The data assets 634 may include any data or model created, produced, generated, used, or modified throughout the machine learning or AI lifecycle. The machine learning lifecycle may include planning, data engineering, and modelling phases. Data engineering may include data analysis, data extraction, data transformation, data management, and data serving. Modelling may include feature engineering, model generation, model serving, and continuous learning. Data assets 634 may include datasets, derivative datasets, analytics, and machine learning models. Datasets may be used to train machine learning models. Data assets 634 may be created by the AI engine 626. The data assets 634 controlled by the system 600 may be in existence at the time the domain 604 is created, or may be generated after domain 604 creation, such as by one or more nodes 608 in the domain 604 via the AI engine 626).
receiving an input indicative of a feedback associated with the computer model (see paragraph [0020, 0126], wherein voting rights can provide affected individuals with input on how their data is used. Note that the data is the data is been used in the training model).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gidney to include receiving an input indicative of a feedback associated with the computer model, as taught by Trenholm, since doing so would  ensure data is used for the purposes for which it was intended (e.g. to benefit citizens). To capture the full value of data assets, trust in the data should be maintained in respect of how the data is collected, stored, shared and used (Trenholm; paragraphs [0005]).

Regarding claim 20, the combination of Gidney and Trenholm further disclose wherein the feedback comprises a performance claim of the computer model (Trenholm, see paragraph [0020, 0126], wherein voting rights can provide affected individuals with input on how their data is used. Note that the data is the data is been used in the training model).  

Regarding claim 21, the combination of Gidney and Trenholm further disclose wherein the feedback comprises a disagreement with a performance claim of the computer model, wherein the performance claim of the computer model is in the one or more asset files (Trenholm, see paragraph [0020, 0126], wherein voting rights can provide affected individuals with input on how their data is used. Note that the data is the data is been used in the training model).   

Claims 22 and 23 are rejected under the same rationale as claim 19.
 32 ny-2071531Attorney Docket: 13574-20029.00 based on the input indicative of the computer model, obtain one or more asset files associated with the computer model using a blockchain ledger;
 receive an input indicative of a feedback associated with the computer model; and update the blockchain ledger based on the feedback.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165